DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species C, E, F and I in the reply filed on February 7, 2022 is acknowledged.  Applicant did not specify the elected claims, but provided a claims document with the filed response, wherein none of claims 1-20 are indicated as being withdrawn.  Therefore, claims 1-18 are being interpreted as being identified by Applicant as being drawn to the elected species.  However, upon review of the elected species and pending claims, Examiner notes that claim 6 appears to be directed to a non-elected species because it recites that at least one of the first, second and third panels is integral to the cylindrical wall and extends from the first cutout edge to the second cutout edge, which contradicts claim 1 (from which claim 6 depends), which states that each of the first, second and third panels overlaps each of the first and second cutout edges.  Accordingly, claim 6 is withdrawn from further consideration as being directed to a non-elected species.  An action on the merits follows, regarding claims 1-5 and 7-18.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):  
Independent claims 1, 7 and 11 recite language (in slightly altered versions of one another) that involves there being 3 panels, all overlapping the cutout in the sleeve (none of the Drawings show three panels that are overlapping the cutout edges; only Fig. 11 shows a panel overlapping the cutout edges in such a manner, wherein Figs. 14-16 and 18 show three panels, all stopping at the cutout edges without an overlap, as “overlap” is being interpreted in light of Applicant’s definition in Para. 0038 of their Specification as filed, involving overlapping “on top of” or “beneath”; i.e. edges being in abutment is not being interpreted as meeting the limitation of “overlaps” or “overlapping”, as used in the claims):
Claim 1 recites: “the first panel affixed to the tubular sleeve such that the first panel overlaps the first cutout edge, spans a first portion of the cutout, and overlaps the second cutout edge”; “the second panel overlaps the first cutout edge, spans a second portion of the cutout, and overlaps the second cutout edge”; “the third panel overlaps the first cutout edge, spans a third portion of the cutout, and overlaps the second cutout edge”
Claim 7 recites: “the first side edge of the first panel affixed to the tubular sleeve such that the first cutout edge is between the first side edge of the first panel and the second cutout edge”; “the second cutout edge is between the second side edge of the first panel and the first cutout edge; (for sake of brevity, this similar associated language recited with respect to the second and third panels’ side edges placement relative to the first and second cutout edges is not being provided)
Claim 11 recites: “the first panel being wider than the cutout”; “the second panel being wider than the cutout”; “the third panel being wider than the cutout” (as best as can be understood, “wider” is being interpreted as the length of the panels in a direction parallel to the direction from the first cutout edge to the second cutout edge; see 35 U.S.C. 112(b) rejection below for interpretation and suggested language for correction/clarification)
The drawings fail to show an illustration of the sleeve that involves the aforementioned features (i.e. three panels overlapping cutout side edges) in combination with a mitten being attached (claims 2 and 11-18)
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 (and claims 12-18 at least due to dependency from claim 11) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, Applicant recites “the first panel being wider than the cutout”, “the second panel being wider than the cutout” and “the third panel being wider than the cutout”.  This language is confusing in light of the Specification (including the drawings), since the panels are shown to have a length dimension (i.e. longest dimension) that extends across the cutout, and a width dimension (i.e. shortest dimension) that extends along the sleeve’s length.  The “length” appears to be the dimension to which Applicant is comparing the panels’ size to the cutout’s size, which renders the descriptive term as the panels being “wider” unclear.  Correction is required.  
Examiner suggests: 
at the end of line 8, “the cutout having a cutout width measured from the first cutout edge to the second cutout edge when the sleeve is in a relaxed configuration” 
line 10: “wider than the cutout” should be deleted and replaced with “having a first length in a transverse direction to a longitudinal axis of the sleeve, the first length being greater than the cutout width”
 line 12: “wider than the cutout” should be deleted and replaced with “having a second length in a transverse direction to the longitudinal axis of the sleeve, the second length being greater than the cutout width”
line 16: “wider than the cutout” should be deleted and replaced with “having a third length in a transverse direction to the longitudinal axis of the sleeve, the third length being greater than the cutout width”

Regarding claim 12, Applicant recites “the panel being affixed to the inner surface along a portion of the perimeter and unaffixed along another portion of the perimeter”.  Since all components are affixed, at least through intermediate structure, nothing is actually “unaffixed” to anything else, which indicates that Applicant’s use of unaffixed is unclear.  Correction is required.  Examiner suggests alternatively reciting “the panel being affixed to the inner surface along a portion of the perimeter and not directly affixed to the inner surface along another portion of the perimeter”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Beneyto-Ferre (hereinafter referred as “Beneyto”) (US 2016/0302502) in view of Abrams (USPN 4,408,356) and Magee (USPN 415,676).
Regarding independent claim 1, Beneyto discloses a tubular sleeve (see Fig. 4 of Beneyto, which illustrates a distal portion of a tubular sleeve into which an arm and partial hand are intended to reside) comprising: a distal end opposite a proximal end (distal end #6; proximal end #5); a first panel having at least a trailing edge (see annotated Fig. 4 below; first panel trailing edge is generally where opening #7’’ is defined), the first panel affixed to the tubular sleeve (all components of the sleeve are affixed together; Fig. 4); a second panel having at least a leading edge and a trailing edge (see annotated Fig. 4 below; second panel leading edge is generally where opening #7’’ is located; second panel trailing edge is generally where opening #7’’’ is located), the second panel affixed to the tubular sleeve (all components of the sleeve are affixed together; Fig. 4), the leading edge of the second panel cooperating with the trailing edge of the first panel to define at least a portion of a first aperture (opening #7’’ is a first aperture; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)), the first aperture being in communication with an interior volume of the tubular sleeve (interior volume is where the arm and/or hand reside and since the thumb is disclosed as being capable of being passed through the openings 7’’,7’’’ then the aperture is in communication with the interior volume); and a third panel having at least a leading edge (see annotated Fig. 4 below; third panel leading edge is generally where opening #7’’’ is located), the third panel affixed to the tubular sleeve (all components of the sleeve are affixed together; Fig. 4), the leading edge of the third panel cooperating with the trailing edge of the second panel to define at least a portion of a second aperture (opening #7’’’ is a second aperture), the second aperture being in communication with the interior volume of the tubular sleeve (interior volume is where the arm and/or hand reside and since the thumb is disclosed as being capable of being passed through the openings 7’’,7’’’ then the aperture is in communication with the interior volume).  Beneyto does not go into explicit detail of the first, second and third panels to an extent where it can be definitively stated that the second panel leading edge overlaps the first panel trailing edge and wherein the third panel leading edge overlaps the second panel trailing edge, as recited in claim 1, and is also silent to the details involving the first, second and third panels being placed in such a manner that the panels occupy and span respective first, second and third portions of a “cutout” with opposing first and second cutout edges, and therefore further silent to each of the first, second and third panels overlapping the first cutout edge, spanning first, second and third (respectively) portions of the cutout and then overlapping the second cutout edge.

    PNG
    media_image1.png
    523
    606
    media_image1.png
    Greyscale

Abrams teaches a garment with ventilation openings that are formed between layers of fabric that have overlapping parallel edges with one another in a shingled manner, which define ventilation openings that are rendered waterproof by the overlapping structure (see Fig. 2 and Col. 2, Lines 38-41 of Abrams).
Magee teaches a sleeve with a cutout (defined by edges #2 and #3; Fig. 4 of Magee), the sleeve including a panel (#G) that overlaps both of the cutout edges #2 and #3 and spans the cutout defined therebetween (as shown in Fig. 4 of Magee).
Beneyto and Abrams teach analogous inventions in the field of ventilated garments.  Beneyto and Magee teach analogous inventions in the field of sleeves for garments.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have had the cooperating edges of the first/second panels and second/third panels at least slightly overlap one another in order to allow the openings to be closed when a thumb is not passed through them (as desired by Beneyto; Paras. 0017, 0027) wherein the openings would have improved waterproofing, as taught by Abrams, allowing the wearer’s wrist better capability to remain dry when using the garment in wet weather.  Also, since the openings 7’’ and 7’’’ are defined as “openings” it would be reasonable to interpret the panels as being positioned within portions of an overall “cutout” of the sleeve. Nevertheless, it would at least have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for the panels to be affixed to first and second cutout edges within the tubular sleeve, because otherwise the openings 7’’ and 7’’’ would not be “openings”, as defined by Beneyto in Paras. 0027-0029.  Absent a showing of criticality with respect to each of the first, second and third panels overlapping the first and second cutout edges (no particular benefit of this feature is disclosed in Applicant’s Specification, indicating a lack of criticality for such a feature to be present), it would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have attached the panels of Beneyto so that they slightly overlap the cutout edges as taught by Magee, for a variety of reasons, including (but not limited to) making the manufacturing process more simple by not requiring the panels to be perfectly sewn at, and to, the cutout edges, as well as increasing the size of the apertures for improved airflow into the sleeve, as desired by Beneyto. As a result of the modifications, the modified sleeve of Beneyto includes first, second and third panels that span first, second and third portions of a cutout within the sleeve, wherein the leading edge of the second panel overlaps the trailing edge of the first panel, and the leading edge of the third panel overlaps the trailing edge of the second panel, and wherein the first, second and third panels are secured such that they overlap the first and second cutout edges.
Regarding claim 3, the modified sleeve of Beneyto (i.e. Beneyto in view of Abrams and Magee, as explained with respect to claim 1 above) is disclosed such that the trailing edge of the first panel is parallel to a distalmost edge of the tubular sleeve (Beneyto alone is silent to the edges being parallel; however, as noted above, Abrams teaches parallel edges that overlap and it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for the first panel trailing edge to have been parallel to the distalmost edge of the tubular sleeve, as taught by Abrams’ parallel edges, in order to allow the sleeve to have a uniform appearance by utilizing parallel edges, as is well known in the art).
Regarding claim 4, the modified sleeve of Beneyto (i.e. Beneyto in view of Abrams and Magee, as explained with respect to claim 1 above) is disclosed such that it further comprises: each of the first panel, the second panel, and the third panel having a first side edge affixed to the tubular sleeve at a position spaced away from the first cutout edge and a second side edge affixed to the tubular sleeve at a position spaced away from the second cutout edge (via the modification in view of Magee, the first and second side edges of each of the first, second and third panels is spaced away from the first and second cutout edges, respectively).
Regarding claim 5, the modified sleeve of Beneyto (i.e. Beneyto in view of Abrams and Magee, as explained with respect to claim 1 above) is disclosed such that each respective first side edge of the first panel, the second panel and the third panel have lengths, but is silent to these lengths being the same.  However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for these lengths to be the same for a variety of reasons, such as, by non-limiting example, making the manufacturing of the panels simpler and to provide a uniform appearance on the sleeve, as is a well-known concept the art of garments.
Regarding independent claim 7, the modified sleeve of Beneyto (i.e. Beneyto in view of Abrams and Magee, as such modification is explicitly explained with respect to independent claim 1 above) is disclosed to teach a tubular sleeve (see Fig. 4 of Beneyto, which illustrates a distal portion of a tubular sleeve into which an arm and partial hand are intended to reside) comprising: a distal end opposite a proximal end (distal end #6; proximal end #5); a cutout formed through the tubular sleeve proximate to the distal end, the cutout defined in part by a first cutout edge and a second cutout edge, wherein the first cutout edge is positioned across the cutout from the second cutout edge (as explained in the 35 U.S.C. 103 rejection of claim 1 above, the modified sleeve has a cutout defined by first and second cutout edges that oppose one another, occupied by the 3 panels); a first panel having at least a first side edge, a second side edge and a trailing edge (see annotated Fig. 4 above; first panel trailing edge is generally where opening #7’’ is defined; side edges are generally parallel with the longitudinal axis #L of the sleeve), the first side edge of the first panel affixed to the tubular sleeve such that the first cutout edge is between the first side edge of the first panel and the second cutout edge, the second side edge of the first panel affixed to the tubular sleeve such that the second cutout edge is between the second side edge of the first panel and the first cutout edge (see Fig. 4 of Beneyto; as taught by Magee and incorporated into Beneyto, the first panel’s side edges are attached and positioned so that they are overlapping the first and second cutout edges, so that the first cutout edge is between the first side edge of the first panel and the second cutout edge, and the second cutout edge is between the second side edge of the first panel and the first cutout edge); a second panel having at least a first side edge, a second side edge, a leading edge and a trailing edge (see annotated Fig. 4 above; second panel leading edge is generally where opening #7’’ is located; second panel trailing edge is generally where opening #7’’’ is located; side edges are generally parallel with the longitudinal axis #L of the sleeve), the first side edge of the second panel affixed to the tubular sleeve such that the first cutout edge is between the first side edge of the second panel and the second cutout edge, the second side edge of the second panel affixed to the tubular sleeve such that the second cutout edge is between the second side edge of the second panel and the first cutout edge (see Fig. 4 of Beneyto; as taught by Magee and incorporated into Beneyto, the second panel’s side edges are attached and positioned so that they are overlapping the first and second cutout edges, so that the first cutout edge is between the first side edge of the second panel and the second cutout edge, and the second cutout edge is between the second side edge of the second panel and the first cutout edge), wherein the leading edge of the second panel overlaps the trailing edge of the first panel (as taught by Abrams and modified into Beneyto, as explained with respect to claim 1 above); and a third panel having at least a first side edge, a second side edge and a leading edge (see annotated Fig. 4 above; third panel leading edge is generally where opening #7’’’ is located; side edges are generally parallel with the longitudinal axis #L of the sleeve), the first side edge of the third panel affixed to the tubular sleeve such that the first cutout edge is between the first side edge of the third and the second cutout edge, the second side edge of the third panel affixed to the tubular sleeve such that the second cutout edge is between the second side edge of the third panel and the first cutout edge (see Fig. 4 of Beneyto; as taught by Magee and incorporated into Beneyto, the third panel’s side edges are attached and positioned so that they are overlapping the first and second cutout edges, so that the first cutout edge is between the first side edge of the third panel and the second cutout edge, and the second cutout edge is between the second side edge of the third panel and the first cutout edge), wherein the leading edge of the third panel overlaps the trailing edge of the second panel (as taught by Abrams and modified into Beneyto, as explained with respect to claim 1 above).
Regarding claim 8, the modified sleeve of Beneyto (i.e. Beneyto in view of Abrams and Magee, as explained with respect to claim 7 above) is disclosed such that the first side edge of the first panel and the second side edge of the first panel have lengths, but is silent to these lengths being the same.  However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for these lengths to be the same for a variety of reasons, such as, by non-limiting example, making the manufacturing of the first panel simpler and to provide a uniform appearance on the sleeve, as is a well-known concept the art of garments.
Regarding claim 9, the modified sleeve of Beneyto (i.e. Beneyto in view of Abrams and Magee, as explained with respect to claim 7 above) is disclosed such that the leading edge of the second panel extends in parallel to the trailing edge of the second panel (Beneyto alone is silent to the edges of the second panel being parallel; however, as noted above, Abrams teaches parallel edges and it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for the second panel trailing edge to have been parallel to the second panel leading edge, as taught by Abrams’ parallel edges, in order to allow the sleeve to have a uniform appearance by utilizing parallel edges, as is well known in the art).
Regarding claim 10, the modified sleeve of Beneyto (i.e. Beneyto in view of Abrams and Magee, as explained with respect to claim 7 above) is disclosed such that the entire cutout is covered by the first panel, the second panel, and the third panel (as noted above, the first, second and third panels overlap one another and define the location of the cutout itself, and therefore are at least capable of covering the entire cutout, when the user does not extend their thumb through any of the openings #7’’ or #7’’’).
Claims 2 and 11-18 (claims 11-18 as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Beneyto in view of Abrams and Magee (as applied to claim 1 above, regarding claim 2), and further in view of Kelley (USPN 6,253,381).
Regarding claim 2, the modified sleeve of Beneyto (i.e. Beneyto in view of Abrams and Magee, as explained above) is disclosed to teach all the limitations of claim 1, as set forth above, and teaches that the sleeve further comprises: an inner surface defining the interior volume of the tubular sleeve (the surface within the sleeve intended to face the wearer’s arm is an inner surface), but is silent to the sleeve having a mitten affixed to the inner surface.
Kelley teaches a garment with an arm sleeve that has an internal pocket/mitten compartment located on an inner surface proximate the distal end of the sleeve, the mitten/pocket having an open-top (Abstract and claim 1 of Kelley; Fig. 6 of Kelley).
Modified Beneyto and Kelley teach analogous inventions in the field of upper body garment sleeves.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added the open-top pocket/mitten of Kelley to the inner surface of Beneyto’s sleeve, as taught by Kelley, in order to allow the wearer to rest their hand within the pocket/mitten in the event of cold weather, whereas without the pocket their hand would be exposed to cold weather (Col. 1, Lines 15-21 of Kelley).

Regarding independent claim 11, the modified sleeve of Beneyto (i.e. Beneyto in view of Abrams, Magee and Kelley, as explained with respect to claim 2 above) is disclosed to teach a tubular sleeve (see Fig. 4 of Beneyto, which illustrates a distal portion of a tubular sleeve into which an arm and partial hand are intended to reside) comprising: a cylindrical wall extending axially from a proximal end to a distal end (cylindrical sleeve has opposing distal end #6 and proximal end #5), the cylindrical wall having an inner surface enclosing an interior volume (interior volume is where the arm and/or hand reside when the sleeve is worn; the surface on the inside of the sleeve is an inner surface) and an outer surface opposite the inner surface (visible surface in Fig. 4 is an outer surface); a cutout extending through a portion of the cylindrical wall from the outer surface to the inner surface, proximate to the distal end (as explained in the 35 U.S.C. 103 rejection of claim 1, the modified sleeve has a cutout at the distal end of the sleeve), the cutout defined in part by a first cutout edge and a second cutout edge, wherein the first cutout edge is positioned across the cutout from the second cutout edge (as explained in the 35 U.S.C. 103 rejection of claim 1 above, the modified sleeve has a cutout defined by first and second cutout edges that oppose one another, occupied by the 3 panels); a first panel spanning the cutout and having at least a trailing edge (see annotated Fig. 4 above; first panel trailing edge is generally where opening #7’’ is defined), the first panel being wider than the cutout (as taught by Magee and incorporated into Beneyto, the first panel’s length as measured in a direction transverse to the longitudinal axis of the sleeve is greater than the width of the cutout; see 35 U.S.C. 112(b) rejection above, regarding the interpretation of the term “wider”); a second panel spanning the cutout and having at least a leading edge and a trailing edge (see annotated Fig. 4 above; second panel leading edge is generally where opening #7’’ is located; second panel trailing edge is generally where opening #7’’’ is located), the second panel being wider than the cutout (as taught by Magee and incorporated into Beneyto, the second panel’s length as measured in a direction transverse to the longitudinal axis of the sleeve is greater than the width of the cutout; see 35 U.S.C. 112(b) rejection above, regarding the interpretation of the term “wider”), the second panel affixed to the cylindrical wall such that the leading edge of the second panel overlaps the trailing edge of the first panel and defines at least a portion of a distal thumbhole (as taught by Abrams and modified into Beneyto, the edges overlap; opening #7’’ is a distal thumbhole); a third panel spanning the cutout and having at least a leading edge (see annotated Fig. 4 above; third panel leading edge is generally where opening #7’’’ is located), the third panel being wider than the cutout (as taught by Magee and incorporated into Beneyto, the third panel’s length as measured in a direction transverse to the longitudinal axis of the sleeve is greater than the width of the cutout; see 35 U.S.C. 112(b) rejection above, regarding the interpretation of the term “wider”), the third panel affixed to the cylindrical wall such that the leading edge of the third panel overlaps the trailing edge of the second panel and defines at least a portion of a proximal thumbhole (as taught by Abrams and modified into Beneyto, the edges overlap; opening #7’’’ is a proximal thumbhole); and a mitten affixed to the inner surface proximate the distal end of the tubular sleeve (as taught by Kelley and added into Beneyto, there is a mitten/pocket added to the inner surface of the sleeve close to the distal end).
Regarding claims 12 and 13, the modified sleeve of Beneyto (i.e. Beneyto in view of Abrams, Magee and Kelley, as explained above) is disclosed such that the mitten comprises a panel having a perimeter (Fig. 6 of Kelley shows a perimeter of the mitten/pocket), the panel being affixed to the inner surface along a portion of the perimeter and unaffixed along another portion of the perimeter, the unaffixed portion of the perimeter presenting an aperture allowing communication with an interior portion of the mitten (claim 12) (Col. 3, Lines 11-15 of Kelley), wherein the aperture is open towards the proximal end of the tubular sleeve (claim 13) (open-top end (i.e. open towards proximal end of the tubular sleeve) for the hand to enter the mitten/pocket interior space).
Regarding claim 14, the modified sleeve of Beneyto (i.e. Beneyto in view of Abrams, Magee and Kelley, as explained above) is disclosed such that the proximal thumbhole and the distal thumbhole are each configured to move between a closed configuration and an open configuration (the openings #7’’ and #7’’’ can be opened to allow a thumb to pass therethrough (i.e. open configurations); the closed configuration exists when the thumb does not pass therethrough).
Regarding claim 15, the modified sleeve of Beneyto (i.e. Beneyto in view of Abrams, Magee and Kelley, as explained above) is disclosed such that the closed configuration of the distal thumbhole comprises the leading edge of the second panel overlapping at least a portion of the first panel across an entire width of the cutout (as taught by Abrams and modified into Beneyto, the edges overlap to prevent ingress of water/rain, as noted above, in each of the thumbholes (i.e. openings #7’’/7’’’) across the whole width of the cutout (i.e. to prevent water entry at any open points when the opening does not have a thumb passing therethrough)).
Regarding claim 16, the modified sleeve of Beneyto (i.e. Beneyto in view of Abrams, Magee and Kelley, as explained above) is disclosed such that the closed configuration of the proximal thumbhole comprises the third panel overlapping at least a portion of the second panel across an entire width of the cutout (as taught by Abrams and modified into Beneyto, the edges overlap to prevent ingress of water/rain, as noted above, in each of the thumbholes (i.e. openings #7’’/7’’’) across the whole width of the cutout (i.e. to prevent water entry at any open points when the opening does not have a thumb passing therethrough)). 
Regarding claim 17, the modified sleeve of Beneyto (i.e. Beneyto in view of Abrams, Magee and Kelley, as explained above) is disclosed such that the open configuration of the distal thumbhole comprises the leading edge of the second panel overlapping a portion of the first panel from the first cutout edge to a first point of intersection and from the second cutout edge to a second point of intersection, the first and second points of intersection both being between the first and second cutout edges (since the edges overlap as modified, as explained above, then the distal thumbhole (i.e. opening #7’’) is capable of being traversed by a thumb to cause two points of intersection from an exterior perspective, wherein the intersection points would both be between the two cutout edges).
Regarding claim 18, the modified sleeve of Beneyto (i.e. Beneyto in view of Abrams, Magee and Kelley, as explained above) is disclosed such that the open configuration of the proximal thumbhole comprises the leading edge of the third panel overlapping a portion of the second panel from the first cutout edge to a first point of intersection and from the second cutout edge to a second point of intersection, the first and second points of intersection both being between the first and second cutout edges (since the edges overlap as modified, as explained above, then the proximal thumbhole (i.e. opening #7’’’) is capable of being traversed by a thumb to cause two points of intersection from an exterior perspective, wherein the intersection points would both be between the two cutout edges).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMESON D COLLIER/Primary Examiner, Art Unit 3732